Citation Nr: 0833764	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Service connection for migraine headaches.

2.  Service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk


INTRODUCTION

The veteran served on active duty from July 2, 1968 to July 
29, 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Migraine headaches clearly and unmistakably pre-existed 
service and were not aggravated thereby.

3.  An eye disorder did not manifest in service and is not 
shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

2.  An eye disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for migraine headaches and an eye 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the veteran's claims, a letter 
dated in February 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letters 
informed the veteran that additional information or evidence 
was needed to support his service connection claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's service medical records and VA 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the veteran 
was not afforded a VA examination in connection with the 
claims of entitlement to service connection for migraine 
headaches and an eye disorder.  See 38 C.F.R. § 3.159(c)(4).  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that examinations, in connection with the veteran's 
claims are not warranted.  An examination for migraine 
headaches is not needed because there is no evidence of 
service-related aggravation.  An exam for an eye disorder is 
not needed because there is no persuasive evidence of a 
current disability, evidence of an in-service disease or 
injury, or any indication that the claimed condition is 
related to service.  VA's duty to assist has been met.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims of service 
connection for migraine headaches and an eye disorder, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

B.  Law and Analysis 

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a migraine 
headaches and an eye disorder.  As such, the appeal must be 
denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111. Thus, veterans are presumed to 
have entered service in sound condition as to their health. 
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected. See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991). The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b). 

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness. However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  In order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999).  After determining whether the 
presumption of soundness has been rebutted the Board will 
consider whether the claimed disabilities were "made worse" 
by his military service.

In this case, the veteran contends that he is entitled to 
service connection for migraine headaches and an eye 
disorder.  He believes the conditions of basic training 
aggravated his headaches and visual problems beyond their 
normal progression, causing him to be discharged, and have 
continued to progress to the point that he can no longer 
work.  See August 2006 notice of disagreement.  The veteran's 
mother reported that the veteran currently suffers from 
headaches and that he takes medicine daily to treat them.  
She also stated that the veteran has trouble focusing and 
needs to rest when his headaches become severe.  See December 
2006 lay statement.  The veteran's wife reported that the 
veteran currently suffers from headaches and that his 
headaches have become more severe and last longer since his 
military service.  She reported that the veteran has 
headaches daily and takes over-the-counter medication to 
treat them.  She also said he has trouble focusing when he 
has headaches.  See December 2006 lay statement.

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that the veteran's service 
medical records indicate that the veteran was treated for 
vascular headaches.  The veteran was treated during service 
for migraines that were unresponsive to medication.  After 
attempted treatment with no improvement, the veteran was 
recommended for medical discharge.  See July 1968 service 
medical records.  

The veteran's July 1, 1968 entrance examination is silent 
regarding migraine or vascular headaches, but notes that the 
veteran had defective vision.  See July 1, 1968 report of 
medical examination.  A July 9, 1968 consultation request 
noted that the veteran was treated for frequent headaches.  
The examiner noted that the veteran suffered a severe head 
injury and underwent a craniotomy as a child.  The examiner 
reported that the veteran continued to suffer from frequent 
headaches after the craniotomy.  The examiner reported that 
the veteran now had daily from headaches which were brought 
on by head jarring, coughing, bending over, and exposure to 
the summer sun.  See July 9, 1968 consultation; see also July 
10, 1968 examination.  During a July 17, 1968 examination, 
the veteran was diagnosed with vascular headaches.  See July 
17, 1968 examination.  During a July 18, 1968 examination, 
the examiner reported that the veteran had brain surgery 
following an accident when he was three years old and since 
then he had had a long history of severe headaches.  The 
examiner diagnosed the veteran with migraines and recommended 
service discharge.  See July 18, 1968 examination.  In a July 
22, 1968 Medical Board report summary, the examiner noted the 
veteran's brain surgery and his long history of severe 
headaches.  The examiner diagnosed the veteran with migraine, 
not responding to medication, and further stated that the 
veteran's condition existed prior to entry into service and 
had not been aggravated by service beyond the normal 
progression of the disease.  See July 22, 1968 Medical Board 
report summary.  

The veteran's private medical records indicate that he 
underwent a craniotomy after suffering head trauma in 1947 at 
age three.  He was diagnosed with bilateral subdural 
hematomas and underwent surgery in November and December 
1947.  See November 1947 private surgical report; December 
1947 private surgical report.  Post surgical results 
indicated that the veteran was essentially normal 
neurologically except for minimal slight speech retardation.  
See June 1966 private medical report.  

The Board finds that the evidence of record does not support 
a finding of service connection for migraine headaches.  The 
veteran's headaches were not noted on his service entrance 
examination and thus the presumption of soundness is not 
rebutted unless there is clear and unmistakable evidence that 
the headaches pre-existed and were not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

First, service medical records and private treatment records 
clearly show that the veteran had pre-existing migraine 
headaches upon entrance to service.  See July 1968 service 
medical records; November 1947 private surgical records; June 
1966 private medical report.  The veteran's service records 
indicate that he had a long history of frequent headaches 
after his 1947 craniotomy.  See July 9, 1968 consultation; 
July 18, 1968 examination.  During the July 9 and July 10 
examinations, it was reported that the veteran's headaches 
were brought on by head jarring, coughing, bending over and 
exposure to the summer sun.  The examiner noted the headaches 
occurred daily.  See July 9, 1968 consultation; July 10, 1968 
examination.  In the veteran's July 22, 1968 medical 
discharge report, the examiner stated that the veteran's 
condition existed prior to entry into service and had not 
been aggravated by service beyond the normal progression of 
the disease.  See July 22, 1968 Medical Board report summary.  
There is no medical evidence of record indicating that the 
veteran's current migraine headaches were "made worse" by 
service.  There is no evidence of medical treatment for 
headaches after service discharge.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that that the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against 
aggravation of a pre-existing condition by military 
service).   The lay evidence of record is that the veteran 
has current headaches and that they are worse since service 
discharge.  The lay testimony is competent regarding the 
presence of current severe headaches, but not with respect to 
a medical opinion regarding whether the veteran's underlying 
headache condition, verses the symptoms, were "made worse" 
by service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish 
pain or symptoms, but not establish a medical opinion).  

Accordingly, because there is clear and unmistakable evidence 
that the veteran's migraine headaches pre-existed service and 
were not aggravated thereby pursuant to 38 U.S.C.A. §§ 1111 
and 1132, the presumption of soundness is rebutted.  The 
Board concludes further, that the pre-existing migraine 
headaches did not undergo an increase in service so as to 
constitute aggravation pursuant to 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service'" citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Thus, the claim for service 
connection is denied.

The Board finds that service connection is also not warranted 
for an eye disorder.  There is no evidence, medical or lay, 
of a currently diagnosed eye disorder.  The Board notes that 
the existence of a current disorder is the cornerstone of a 
claim for VA disorder compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although 
the veteran's July 1968 entrance examination indicated 
defective vision, there were no complaints, treatment or 
diagnosis of an eye disorder in service and there was no 
mention of an eye disorder in the veteran's medical board 
report summary upon discharge.  See July 1, 1968 report of 
medical examination; July 22, 1968 board medical report 
summary.  The Board notes that congenital or developmental 
defects, refractive error of the eye, personality disorders, 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2007).  Mere congenital or developmental defects; 
absent, displaced, or supernumerary parts; refractive error 
of the eye; personality disorder; and mental deficiency are 
not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§ 4.9 (2007).  Accordingly, service connection for an eye 
disorder is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for migraine headaches and an eye disorder.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for migraine headaches is denied.

Service connection for an eye disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


